Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 16, 2021 has been entered.  Claims 1-2, 4-6, 12 have been amended.  Claims 13-20 are canceled.  Claims 21-22 are new.  Currently, claims 1-12, 21-22 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 10, filed February 16, 2021, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goldwasser et al. (US PG Pub 2017/0224990).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 has been amended to recite a first transceiver module is configured to measure a voltage of the first electrode simultaneously with injecting the electrical signal to the brain through the first electrode.  Currently, this limitation does not associate with any other components in the system, where the measured voltage is used by the rest of the claim.  These components are merely stated as existing in the circuit, but further limitations in the claim do not make use of these components.
Claims 2 and 4 recite “input node” and “output node” but do not associate these nodes with any data in the circuit or make use of these nodes as limitations in the claims.  These components are merely stated as existing in the circuit, but further limitations in the claim do not make use of these components.
Claims 2-12 are rejected to for being dependent on claim 1.
Claims 21, 22 recite “a first transceiver module is configured to measure a voltage difference between the second electrode and the third electrode”.  Currently, this limitation does not associate with any other components in the system, where the measured voltage is used by the rest of the claim.  The claims also recite “input node” and “output node” but do not associate these nodes with any data in the circuit or make use of these nodes as limitations in the claims.  These components are merely stated as existing in the circuit, but further limitations in the claim do not make use of these components.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation, “control data transfer through the plurality of transceiver modules by receiving data from the output node”.  This limitation is indefinite because one of ordinary skill in the art would not be able to ascertain the limits of the claim, specifically how data transfer is controlled through the plurality of transceiver modules by receiving data from the output mode.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US PG Pub 2019/0282817) in view of Fischell (US PG Pub 2008/0046023) and Goldwasser et al. (US PG Pub 2017/0224990).
Regarding claim 1, Muller et al. discloses a circuit for electrical stimulation, the circuit comprising: a plurality of electrodes configured to be placed on a head of a patient (“implantable 
Regarding claims 2-4, 21, 22, Muller et al. in view of Goldwasser et al. disclose the transceiver module is configured to measure a voltage difference between two electrodes ([0210]).
Regarding claims 6-9, Muller et al. discloses the electrical stimulator comprises a power supply, a digital to analog converter ([0038], [0137]); a current source connected to an output mode of the DAC ([0038], [0137]); a voltage source connected to the output node of the DAC ([0137]); a first node connected to the current source through a voltage/current limiter and a first switch, and connected to the voltage source through the voltage-current limiter and a second switch, the voltage/current limiter and the switches SB1 and SB2 being controlled by the processing unit; and a second node connected to the power supply ([0137]).
Regarding claim 10, Muller et al. discloses an amplification module, a filter, an amplifier, an analog to digital converter connected in series, the amplification module providing a path between the first electrode and an input of the processing unit ([0184-0186]).
Regarding claim 11, Muller et al. discloses calculating an electrical impedance by measuring voltage and current values of the first electrode through the amplification module ([0020], [0115], [0180]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792